Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 13-23 in the reply filed on 2/17/2021 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the detail of the subject matter "the dispensing starting region having a conically shaped side wall defining conus with a tip pointing towards said depth of the narrow groove” as claimed in claim 1 and described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drew et al. (US 2015/0140860) hereafter Drew. 
Regarding claim 13, Drew discloses a connector element 2 for an electronic component (an electrical component is not positively claimed) 1, the 
    PNG
    media_image1.png
    451
    861
    media_image1.png
    Greyscale
a connector 20 for connecting the connector element to another component; a sealing area 22 configured to be brought in contact with a corresponding mating area 12 of a housing 10, said sealing area 22 including a narrow groove 22 to be filled with a sealing material 50 in a dispensing process (this is method claims), said narrow groove 22 having a depth and a dispensing starting region 29; and said dispensing starting region 29 having: a larger width W1 (see annotated fig.) than said narrow groove 26 (of width W2, see annotated fig.), and a conically shaped side wall defining a conus with a tip pointing towards said depth of said narrow groove (see annotated fig.).
Regarding claim 14, Drew discloses said groove extends completely circumferentially around said connector. 
Regarding claim 15, Drew discloses said groove has four sections forming a rectangular shape in top view along a connection direction of said connector (only side view is shown).
Regarding claim 16, Drew discloses one of said four sections includes said dispensing starting region 11, said rectangular shape has edges, and said dispensing starting region is disposed at a distance from said edges of said rectangular shape.
Regarding claim 17, Drew discloses said groove has inner and outer sections, said conically shaped side wall is disposed on said inner section of said groove, and said outer section of said groove is evenly formed both in said dispensing starting region and outside of said dispensing starting region.
Regarding claim 19, Drew discloses all the structural limitation, and the claimed limitation “the connector element is formed of an injection-molded plastic material” is product by process claimed limitation. A product-by-process claim and even though such claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, as in the present situation, the claim is unpatentable even though the prior product was made by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Regarding claim 20, Drew discloses at least one circuit board (not shown, but discussed in abstract and see paragraph 0019); a housing (see paragraph 00119, lines 1-4) disposed around said at least one circuit board; and a connector element according to claim 13.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Drew.
Regarding claim 18, Drew discloses all the claimed limitations except for n said sealing material is an adhesive.
It would have been obvious to one with ordinary skill in the art at the time the invention was made to have sealing material is an adhesive, since it has been held to be within the general ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Moreover, it would also have been obvious to have sealing material is an adhesive or any of the other well-known structures to form sealing and have stable mechanical connection between two parts of the connector element. 
Regarding claims 21 and 22, Drew discloses all the claimed limitations except for (claim 20), said at least one circuit board protrudes from said connector element over a protruding distance D>5*b, wherein b is a width of said groove or (claim 22) said at least one circuit board protrudes from said connector element over a protruding distance D>10*b, wherein b is a width of said groove. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least one circuit board protrudes from said connector element over a protruding distance D>5*b, wherein b is a width of said groove or (claim 22) said at least one circuit board protrudes from said connector element over a protruding distance D>10*b, wherein b is a width of said groove, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955), if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
It would also have been obvious to one of ordinary skill in the art to design to have at least one circuit board protrudes from said connector element over a protruding distance D>5*b, wherein b is a width of said groove or (claim 22) said at least one circuit board protrudes from said connector element over a protruding distance D>10*b, wherein b is a width of said groove, since it has been concluded that absent any convincing showing of the criticality of the above claimed design, this particular design is nothing more than the inventor choice without departing from the scope of the invention. In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 23, Drew discloses electronic component see Paragraph 0022 is a control unit of a selective catalytic reduction system of a vehicle see Paragraph 0022, it to be noted that, a selective catalytic reduction system is intended used limitation of not positively claimed limitation.
Even on consideration of positively claimed limitations of electronic component, Drew does not discloses the control unit is of a selective catalytic reduction system of a vehicle. It would have been to use the control unit of Drew is capable to use for a selective catalytic reduction system, since as structural limitations of a control unit is not defined, the control unit of Drew is capable to use for a selective catalytic reduction system of a vehicle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/         Primary Examiner, Art Unit 2831